DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 2 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
The following recitations in claims 1 and 2 are non statutory because they positively claim part of a human organism:
Claim 1, line 2, “screws implanted in a vicinity of median palatine suture of a palate bone”.
Claim 1, line 5, “portion located in a vicinity of palatal side of a tooth”.
Claim 1, line 10, “bracket that is fixed to the traction target”.
Claim 1, line 17, “extending along dentition”.
Claim 2, line 2, “base portion is located behind a first molar”.
To overcome this rejection, each of these recitations should be amended to include the terms “adapted to be” or similar, to clarify that the human anatomy is not being positively claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 16-19 are unclear, specifically how the bent portion is configured.  It is suggested that lines 16-19 be rewritten as –the traction fixation portion having a bent portion in the wire material, and adapted to extend along dentition so that the wire material is plastically deformed and bent toward a tooth root side, the bent portion being hooked on a portion of the bracket that protrudes to a palate side of the bracket.—
In claim 2, lines 5, “the wire material extending frontward” has no prior antecedent basis.

Allowable Subject Matter
Claims 1 and 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejection under 35 U.S.C. 101 as set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The claims in this application have not been rejected with prior art because the prior art of record fails to disclose the orthodontic appliance as recited in claim 1, including the recited base member, arm member, and traction member comprising the limitations as recited, wherein the traction force generation member as recited applies a rearward traction force and a frontward rotational force, or a frontward traction force and a rearward rotational force to the bracket via the recited traction fixation portion, and further wherein the recited traction fixation portion has a bent portion in the wire material that is oriented as recited.
The closest prior art of record appears to be the references to JP 2018526181, WO 2018135567, WO 2012 099439, US 20110165532 and US 6358255.  However these references, taken alone or in combination, do not disclose the appliance as recited in instant claim 1.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772